Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initialed RS (Import Specialist’s Initials) by Import Specialist Ronald Sakamoto (Import Specialist’s Name) on the invoices covered by the protests enumerated in Schedule “A” attached hereto and made a part hereof, and assessed with duty at 10 per cent ad valorem under Item 799.00 TSUS, consist of “birds nests” in a raw state which are in fact crude animal substances, as enumerated under Item 191.15 TSUS at a rate of duty of 5 per cent ad valorem, as claimed by plaintiffs.
IT IS FURTHER STIPULATED AND AGREED that the said protests enumerated in Schedule “A” be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed R. S. by Import Specialist Ronald Sakamoto on the invoices accompanying the entries covered by the involved protests properly dutiable under item 191.15 of the Tariff Schedules of the United States at the rate of 5 per centum ad valorem as crude animal substances, not specially provided for, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.